

Exhibit 10.1
[haincelestialnewlogoa01.jpg]



August 2, 2013




Personal & Confidential


Stephen J. Smith
[address]


Dear Steve:


We are pleased to offer employment to you as Executive Vice President and Chief
Financial Officer for The Hain Celestial Group, Inc. (“Hain Celestial” or the
“Company”). Your employment will commence on September 1, 2013 or on such other
date that we mutually agree upon. In this position, you will report directly to
me in my role as Chairman, President and Chief Executive Officer. Please note
that your job responsibilities are subject to change as Hain Celestial's
business needs may require; provided, however, that you shall always be employed
in an executive level capacity.


1.    Your semi-monthly base salary will be $20,625.00 (less required
withholdings and elected deductions), and will be paid on the 15th and the 30th
of each month. This equates to $495,000 if calculated on an annual basis. This
position is exempt and does not qualify for overtime compensation. Hain
Celestial conducts annual salary reviews and may, in its sole discretion, grant
an increase based on such factors as commitment to the job, effective job
performance, attendance and other criteria.


2.    Additionally, you will be eligible to participate in our annual cash
incentive program. Your eligibility for an annual cash incentive award, as well
as the amount of any such award, are completely within the discretion of Hain
Celestial's Compensation Committee, and may be based on a variety of factors,
including, but not limited to, evaluation of your job performance, achievement
of goals and objectives set by the Compensation Committee, and Hain Celestial's
overall profitability. In your position, you will have a target bonus of up to
100% of your base salary. It is our practice to pro-rate your first year annual
cash incentive award, should the Compensation Committee decide to grant one,
based on your tenure. You must be an active employee of Hain Celestial on
payroll at the time of award payout to receive payment. Eligibility for
participation in Hain Celestial's annual cash incentive program is not a
guarantee or assurance of receipt of any annual cash incentive award.















The Hain Celestial Group, Inc. • 1111 Marcus Avenue • Lake Success, NY 11042
516-587-5000 • www.hain.com



--------------------------------------------------------------------------------











3.    You will be eligible to participate in our 2014-2015 Long Term Incentive
Plan or such similar plan as is adopted by the Compensation Committee (the
“2014-2015 LTIP”). Your target award under the 2014-2015 LTIP will be 110% of
your annual base salary, subject to approval by the Compensation Committee. For
the 2014-2015 LTIP, you will be eligible to receive an award that is prorated
for the actual period of participation during the performance period, which will
likely begin on July 1, 2013 and conclude on June 30, 2015. An award under the
2014-2015 LTIP will be made only if Hain Celestial satisfies certain performance
goals, the satisfaction of which will be determined by the Compensation
Committee after the end of the performance period.


4.    On the last day of the fiscal quarter in which your employment commences,
you will receive an initial grant of restricted stock with a grant date value of
$400,000, vesting one-third each year on the anniversary of the grant date,
subject to approval by the Compensation Committee. Should you voluntarily leave
the employ of Hain Celestial or be terminated by the Company for Cause (as
defined below), any unvested shares from this grant will be forfeited.


5. During the first year of your employment, you will also receive a monthly car
allowance of $700.00 (less required withholdings), and the Company will
reimburse you for all reasonable business expenses incurred in your employment,
which would include the Company stated mileage. Thereafter, the Company shall
provide you with a new car, the type and make of which shall be approved by the
Chief Executive Officer, such approval shall not be unreasonably withheld. The
Company will also reimburse you for financial planning, advisory and tax
services of up to $12,000 per year.


6.    Our group health insurance benefit plan provides for participation by new
employees on the first calendar day of the month following completion of 30 days
of employment. Accordingly, you should protect any existing health coverage by
making a timely election of continuation under COBRA or otherwise retain
coverage until you are able to participate in Hain Celestial's benefit plans.
You will be provided a “new employee packet” upon hire which includes
descriptions of all our benefits plans and the enrollment applications.


7.    Additionally, on the first calendar day of the month following completion
of 30 days of employment, you will be eligible to participate in the Hain
Celestial 401(k) Retirement Plan.


8.    Upon commencement of your employment, you will be required to
provide appropriate documents as defined by the U.S. Department of Homeland
Security/U.S. Citizenship and Immigration Services to verify that you are
authorized to work in the United Sates.  You will also be required to complete
the appropriate tax withholding forms.


9.     Our vacation year is a calendar year. Since your date of hire is in
September, you will be entitled to seven (7) days of paid vacation for the
remainder of this calendar year. In addition, you will be eligible for two (2)
paid personal day(s), and four (4) paid sick days for the calendar year of 2013.
For the calendar year of 2014 you will receive twenty (20) days of paid
vacation, three (3) paid personal days, and six (6) paid sick days.


10.    This offer is contingent upon the following: 1) a favorable review of two
(2) professional references from your prior employers; 2) successful completion
of a pre-employment drug screening examination; and 3) pre-hire screening, which
will require that you execute documents required by Hain Celestial for a
background investigation concerning your criminal, employment, education and
credit history.

2

--------------------------------------------------------------------------------





11.     You have advised us that you are not a party to or restricted by an
agreement with a previous employer that would interfere with or impair in any
way your ability to perform the duties of your position with Hain Celestial.
Based on that representation, we have extended this offer of employment to you.
It is a condition of your employment with Hain Celestial that you refrain from
using or disclosing any proprietary information or trade secrets of any previous
employer in the course of your employment with Hain Celestial. If any previous
employer asserts a claim that you have committed a breach of any contractual or
other material duty to such previous employer, Hain Celestial may immediately
terminate your employment. In the event of such a claim, Hain Celestial is not
obligated to indemnify you for any damages or to provide a defense against such
claims


12.    This letter does not constitute a contract of employment or a guarantee
that your employment will continue for any period of time or any specific
treatment. While we are hopeful that you will enjoy your employment with our
Company, your employment with us is “at-will”, and is therefore terminable by
either Hain Celestial or you without cause, notice or liability, subject to
paragraphs 13 and 14 below. Your continued employment is subject to, among other
things, your satisfactory completion of your job responsibilities and your
compliance with Hain Celestial's policy requirements.


13.    If Hain Celestial terminates your employment without Cause, you will
receive the following payments and benefits from Hain Celestial following the
termination of your employment (subject to the execution, within 60 days
following the termination of your employment, of a separation agreement and
mutual release):


a) for a period of 12 months, Hain Celestial will continue to pay your base
salary in effect at termination of your employment in accordance with Paragraph
1 of this letter, commencing with the first regularly scheduled payroll date
following the 60th day after termination of your employment, such salary
continuation to cease earlier if you begin employment with a new employer; and


b) for a period of 12 months following the termination of your employment, Hain
Celestial will continue to provide health insurance benefits (for you and your
dependents, as the case may be) substantially similar to those benefits which
you or your dependents were receiving immediately prior to the termination of
your employment; such benefit continuation to cease earlier if you obtain
substantially comparable benefits with a new employer.


Termination of your employment for “Cause” shall mean (i) the willful and
continued failure by you to substantially perform your duties with Hain
Celestial, or a subsidiary of Hain Celestial, as such duties may reasonably be
defined from time to time by the Board of Directors (the “Board”) (or a duly
designated and authorized committee thereof), or to abide by the reasonable
written policies of Hain Celestial after a written demand for substantial
performance is delivered to you by the Board, which demand specifically
identifies the manner in which the Board believes that you have not
substantially performed your duties or have not abided by any reasonable written
policies, or (ii) the continued and willful engaging by you in conduct which is
demonstrably and materially injurious to Hain Celestial or its subsidiaries,
monetarily or otherwise. For purposes of clauses (i) and (ii) of this
definition, no act, or failure to act, on your part shall be deemed “willful”
unless done, or omitted to be done, by you in bad faith and without reasonable
belief that your act, or failure to act, was in the best interests of Hain
Celestial or its subsidiaries.


14.    In the event your employment with Hain Celestial is terminated in
connection with a Change in Control of Hain Celestial you will receive two times
your annual base salary in effect at the time of the Change in Control, and
(y) two times the average of the annual cash incentive awards paid or payable
you in the three fiscal years immediately preceding the fiscal year in which the
Change in Control occurs. This

3

--------------------------------------------------------------------------------



arrangement will be in accordance with and subject to the terms and conditions
of the Company's Change in Control Agreement filed with the Securities and
Exchange Commission on February 9, 2010.


15.    Notwithstanding anything to the contrary in this letter:


a) Six Month Delay for Specified Employees. If any payment, compensation or
other benefit provided to you in connection with your employment termination is
determined, in whole or in part, to constitute “nonqualified deferred
compensation” within the meaning of Section 409A (after giving effect to the
exemptions in Treasury Regulations Sections 1.409A-1(b)(3) through (b)(12)) of
the Internal Revenue Code of 986, as amended (the “Code”) and Department of
Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the date hereof (“Section 409A”) and you are a specified employee
as defined in Section 409A(2)(B)(i), no part of such payments shall be paid
until a date that is within the 15-day period after the end of the six-month
period beginning on the date of your separation from service or, if earlier,
within 15 days after the appointment of the personal representative or executor
of your estate following your death (the “New Payment Date”). The aggregate of
any payments that otherwise would have been paid to you during the period
between the date of termination and the New Payment Date shall be paid to you in
a lump sum on such New Payment Date. Thereafter, any payments that remain
outstanding as of the day immediately following the New Payment Date shall be
paid without delay over the time period originally scheduled, in accordance with
the terms of this letter agreement.


b) Anything to the contrary herein notwithstanding, all benefits or payments
provided by the Company to you that would be deemed to constitute “nonqualified
deferred compensation” within the meaning of Section 409A are intended to comply
with Section 409A. If, however, any such benefit or payment is deemed to not
comply with Section 409A, the Company and you agree to renegotiate in good faith
any such benefit or payment (including, without limitation, as to the timing of
any severance payments payable hereof). The preceding provisions, however, shall
not be construed as a guarantee by the Company of any particular tax effect to
you under this letter. The Company shall not be liable to you for any payment
made under this letter that is determined to result in an additional tax,
penalty, or interest under Section 409A of the Code, nor for reporting in good
faith any payment made under this letter as an amount includible in gross income
under Section 409A of the Code.


c) Termination as Separation from Service. A termination of employment shall not
be deemed to have occurred for purposes of any provision of this letter
agreement providing for the payment of any amounts or benefits subject to
Section 409A upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Section
409A, and for purposes of any such provision of this letter agreement,
references to a “resignation,” “termination,” “terminate,” “termination of
employment” or like terms shall mean separation from service.


d) Payments for Reimbursements and In-Kind Benefits. All reimbursements for
costs and expenses under this letter agreement shall be paid in no event later
than the end of the calendar year following the calendar year in which you incur
such expense, and shall be subject to applicable Company reimbursement policies.
With regard to any provision herein that provides for reimbursement of costs and
expenses or in-kind benefits, except as permitted by Section 409A, (i) the right
to reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (ii) the amount of expenses eligible for
reimbursements or in-kind benefits provided during any taxable year shall not
affect the expenses eligible for reimbursement or in-kind benefits to be
provided in any other taxable year.


e) Installments as Separate Payment. If under this letter agreement, an amount
is paid in two or more installments, for purposes of Section 409A, each
installment shall be treated as a separate payment.

4

--------------------------------------------------------------------------------





16.    This letter and the Change of Control Agreement, once executed,
constitute the entire agreement between you and Hain Celestial relating to this
subject matter and supersede all prior or contemporaneous agreements,
understandings, negotiations or representations, whether oral or written,
express or implied, on this subject. This letter may not be modified or amended
except by a specific, written arrangement signed by you and Hain Celestial's
Chief Executive Officer.


Steve, we look forward to working with you. Please acknowledge your acceptance
of these terms by your signature below. Afterwards, return one copy to me and
keep one copy for your records.


Sincerely,


/s/ Irwin D. Simon


Irwin D. Simon
President and Chief Executive Officer






Accepted:    /s/ Stephen J. Smith     
Stephen J. Smith


Date:        August 16, 2013     







5